EDMONDS, J., Dissenting.
I can see no reason why this court should reduce the punishment fixed by the Board of Governors of The State Bar. The only point urged by the petitioner is that suspension for three years is “excessive punishment” for the offense with which he was charged. However, as stated in the opinion, five of eight members of the Board of Governors are on record as believing that suspension for that period of time is insufficient discipline for the conduct admitted by the petitioner. In my opinion the board erred, if at all, on the side of leniency and that its recommendation should be followed.
Rehearing denied. Edmonds, J., voted for a rehearing.